Order, Supreme Court, New York County (Marilyn Shafer, J.), entered October 18, 2000, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant made a prima facie showing that it provided ade*263quate supervision of the infant plaintiff and, based upon the infant’s own testimony, it is uncontradicted that the accident was due to the unanticipated intervention of another camper who suddenly tripped the infant plaintiff in the course of play (see, Mirand v City of New York, 84 NY2d 44, 49-50). Concur— Mazzarelli, J.P., Rosenberger, Ellerin, Wallach and Marlow, JJ.